
	
		II
		111th CONGRESS
		2d Session
		S. 3433
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the leasing of the Pacific, Atlantic, Eastern
		  Gulf of Mexico, and Central Gulf of Mexico Regions of the outer Continental
		  Shelf and to increase fuel economy standards.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Coasts and Efficient Cars
			 Act of 2010.
		2.FindingsCongress finds that—
			(1)according to the Energy Information
			 Administration, opening all areas in the Pacific, Atlantic, Eastern Gulf of
			 Mexico, and Central Gulf of Mexico Regions of the outer Continental Shelf that
			 were subject to a moratorium that expired in 2008 to drilling would—
				(A)save consumers only 3 cents per gallon of
			 gas in 2030; and
				(B)produce an estimated 500,000 barrels of oil
			 per day by 2030;
				(2)fuel economy
			 standards that achieve 35.5 miles per gallon by 2016, are projected to
			 save—
				(A)consumers the
			 equivalent of $1 per gallon of gas by 2030; and
				(B)2,000,000 barrels
			 per day of oil by 2030;
				(3)increasing fuel
			 economy to 55 miles per gallon by 2030 would—
				(A)save consumers
			 the equivalent of $1.43 or more per gallon of gas by 2030; and
				(B)save 3,900,000
			 barrels of oil per day by 2030, and 1,423,500,000 barrels of oil annually in
			 2030;
				(4)the oil disaster
			 in the Gulf of Mexico stemming from the incident at the Deepwater Horizon rig
			 has led to—
				(A)the loss of
			 life;
				(B)the release of an
			 estimated hundreds of thousands of gallons of oil into the Gulf of Mexico every
			 day since the April 20, 2010, disaster; and
				(C)an environmental
			 cleanup and economic damages estimated to cost tens of billions of
			 dollars;
				(5)the limited
			 benefits of continued offshore drilling are outweighed by the substantial risks
			 of offshore drilling;
			(6)there are cleaner
			 and safer ways to reduce the price of gasoline than offshore drilling, such as
			 strong fuel economy standards;
			(7)China—
				(A)already achieves
			 a fuel economy standard of 36.8 miles per gallon for new passenger vehicles;
			 and
				(B)is raising fuel
			 economy to more than 42 miles per gallon by 2015; and
				(8)in Japan and in
			 Europe current fuel economy standards are higher than 42 miles per
			 gallon.
			3.Prohibition of
			 oil and gas leasing in the Pacific, Atlantic, Eastern Gulf of Mexico, and
			 Central Gulf of Mexico RegionsSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
			
				(q)Prohibition of
				oil and gas leasing in the Atlantic, Pacific, Eastern Gulf of Mexico, and
				Central Gulf of Mexico RegionsNotwithstanding any other
				provision of this Act or any other law, the Secretary shall not issue a lease
				or permit for the exploration, development, or production of oil or natural gas
				in—
					(1)the Pacific
				Region of the outer Continental Shelf;
					(2)the Atlantic
				Region of the outer Continental Shelf; or
					(3)the areas in the
				Gulf of Mexico described in section 104(a) of the Gulf of Mexico Energy
				Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
					.
		4.Fuel economy and
			 motor vehicle emission standards
			(a)Fuel economy
			 standardsSection
			 32902(b)(2)(B) of title 49, United States Code, is amended to read as
			 follows:
				
					(B)Automobile fuel
				economy average for model years 2017 through 2030The Secretary
				shall prescribe an average fuel economy standard for passenger and
				non-passenger automobiles for each model year beginning with model year 2017 to
				achieve a combined fuel economy average for model year 2030 of at least 55
				miles per gallon for the total fleet of passenger and non-passenger automobiles
				manufactured for sale in the United States for that model year (excluding
				light-duty vehicles that draw motive power from a battery with a capacity
				larger than 4
				kilowatt-hours).
					.
			(b)Motor vehicle
			 emission and fuel economy standardsIn accordance with section
			 202 of the National Emission Standards Act (42 U.S.C. 7521) and section 32902
			 of title 49, United States Code, the Administrator of the Environmental
			 Protection Agency, in collaboration with the Administrator of the National
			 Highway Transportation Safety Administration, and in consultation with the
			 State of California and representatives of the automotive industry and other
			 relevant parties, shall ensure continued progress in significantly improving
			 motor vehicle fuel efficiency and reducing greenhouse gas emissions by setting
			 motor vehicle emission and fuel economy standards for model year 2017 and
			 subsequent model years that reflect the greatest emission reductions and fuel
			 efficiency improvement achievable through the application of technology that
			 the Administrators determine will be available for the model year to which the
			 standards apply, considering the costs associated with the application of the
			 technology and other factors, as appropriate.
			
